cca_2018092715293062 id uilc number release date from sent thursday date pm to cc bcc subject -------------------------------- ----------- you stated that the appeals officer assigned to a deficiency appeal wants to ask exam to attach the referenced l sec_501 to the civil penalty form and to fix workpaper so that it has sec_6663 checked and not sec_6651 you asked whether the appeals officer’s contact with exam would be a prohibited ex_parte_communication and if there are any rules in revproc_2012_18 applicable to this situation revproc_2012_18 sec_2 makes clear that returning the case to exam for these purposes is not a prohibited ex_parte_communication as long as the request and explanation does not go beyond the types of ministerial administrative or procedural matters set forth in sec_2 however revproc_2012_18 sec_2 requires appeals to notify the taxpayer or the taxpayer’s representative that the case is being returned in part for further development the supplemental report prepared by the originating function which in this case would be the properly signed approval by the exam manager must be shared with the taxpayer or representative based on this advice i do not believe your other questions require answering if you disagree please let me know and i will ask ----- and -------- to respond let me know if you have any questions -------
